MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                            FILED
this Memorandum Decision shall not be                                  Mar 31 2020, 9:46 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael C. Borschel                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Fager,                                            March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2413
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1903-F3-10577



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020                  Page 1 of 7
[1]   Jeremy Fager appeals his convictions of Level 5 battery resulting in serious

      bodily injury; 1 Level 6 felony strangulation; 2 and Class A misdemeanor

      domestic battery. 3 Fager argues the State did not sufficiently rebut his claim of

      self-defense. We affirm.



                                Facts and Procedural History
[2]   On March 16, 2019, Fager and P.S. went to several bars to celebrate St.

      Patrick’s Day. One of Fager’s friends drove the couple from bar to bar and

      eventually returned them to a residence in which Fager rented a room. After

      the friend drove away, Fager realized he had left his room key in the friend’s

      car. He texted the friend to come back, and Fager and P.S. sat down in the

      common living room of the residence. P.S. waited with Fager because her keys

      were in Fager’s locked room.


[3]   While in the living room, Fager said to P.S., “Why are you being such a bitch?”

      (Tr. Vol. II at 44.) In response, P.S. went into the kitchen and sat near the

      backdoor “[b]ecause [she] could tell he was mad.” (Id. at 45.) Fager followed

      P.S. into the kitchen and asked her what she was doing. She told him, “I’m just

      going to sit out here and wait for [the friend] to get back with the keys so I can

      leave.” (Id.) Fager told P.S. that she needed to wait outside. P.S. refused, and



      1
          Ind. Code § 35-42-2-1(g)(1).
      2
          Ind. Code § 35-42-2-9(c) (2017).
      3
          Ind. Code § 35-42-2-1.3(a)(1) (2016).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 2 of 7
      Fager “pulled [her] up by [her] hair.” (Id.) Fager then started hitting P.S. on

      the side of her head with a closed fist. P.S. saw a knife next to a pizza box in

      the kitchen and grabbed it. Fager hit her again on the right side of her face, and

      P.S. fell on the ground. Fager began kicking P.S., and P.S. stabbed Fager with

      the knife. Fager then said, “This bitch stabbed me.” (Id. at 46.) P.S. attempted

      to crawl back into the living room while yelling for help. Fager came up behind

      P.S., got on her back, and started to strangle her. P.S. was able to get away

      from Fager and leave the residence.


[4]   P.S. tried to get help from nearby neighbors but was unsuccessful. She ran

      down the street to a bar called Club Paradise and the bouncer there called 911

      for her. The responding officer testified regarding P.S.’s condition following the

      altercation:


              She was completely covered in blood. . . . Her hair was covered
              in blood. Her face was covered in blood. Her right eye was
              completely black and swollen shut. Her right ear was completely
              black and blue and swollen. Her – all of her clothing, from her
              shirt all the way down to her shoes, covered in blood, and her
              hands were mangled. It looked like several of her fingers were
              broken and bloody.


      (Id. at 13.) An ambulance transported P.S. to the hospital where she was

      treated for an orbital fracture, lacerations and fractures to her fingers, and other

      bruising associated with strangulation. Fager suffered a cut on his finger that

      “wasn’t nothing [sic] worthy of transporting to a hospital. So they just treated it

      on site.” (Id. at 28.)


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 3 of 7
[5]   On March 20, 2019, the State charged Fager with Level 3 felony criminal

      confinement; 4 Level 5 felony criminal confinement; 5 Level 5 felony battery

      resulting in serious injury; Level 6 felony strangulation; Level 6 felony criminal

      confinement; 6 Level 6 felony battery resulting in bodily injury; 7 and Class A

      misdemeanor domestic battery. The trial court held a bench trial starting on

      July 25, 2019, and continued the trial to August 23, 2019, based on witness

      unavailability.


[6]   At the end of the trial, the trial court found Fager guilty of Level 6 felony

      strangulation, Level 5 felony battery resulting in serious bodily injury, Level 6

      felony battery resulting in bodily injury, and Class A misdemeanor domestic

      battery. The trial court merged the Level 5 and Level 6 felony battery

      convictions based on double jeopardy. On September 12, 2019, the trial court

      sentenced Fager to an aggregate sentence of eight years, with five executed, two

      years on work release, and one year on probation.



                                     Discussion and Decision
[7]   When considering the sufficiency of evidence, “a reviewing court does not

      reweigh the evidence or judge the credibility of the witnesses.” McHenry v.




      4
          Ind. Code § 35-42-3-3(b)(2) (2014).
      5
          Ind. Code § 35-42-3-3(b)(1) (2014).
      6
          Ind. Code § 35-42-3-3(a) (2014).
      7
          Ind. Code § 35-42-2-1(e)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 4 of 7
      State, 820 N.E.2d 124, 126 (Ind. 2005). We must affirm “if the probative

      evidence and reasonable inferences drawn from the evidence could have

      allowed a reasonable trier of fact to find the defendant guilty beyond a

      reasonable doubt.” Id. (internal citation omitted). Fager argues the State did

      not present sufficient evidence that he committed the crimes for which he was

      convicted because, while he acknowledges that he engaged in a physical

      altercation with P.S., he contends he did so in self-defense after P.S. stabbed

      him.


[8]   “To prevail on a claim of self-defense, a defendant must show he: (1) was in a

      place where he had a right to be; (2) did not provoke, instigate, or participate

      willingly in the violence; and (3) had a reasonable fear of death or great bodily

      harm.” Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002). “When a claim of

      self-defense is raised and finds support in the evidence, the State bears the

      burden of negating at least one of the necessary elements.” King v. State, 61
N.E.3d 1275, 1283 (Ind. Ct. App. 2016), trans. denied. “The State may meet this

      burden by rebutting the defense directly, by affirmatively showing the defendant

      did not act in self-defense, or by simply relying upon the sufficiency of its

      evidence in chief.” Id. If a defendant is convicted despite his claim of self-

      defense, we will reverse only if no reasonable person could say that self-defense

      was negated beyond a reasonable doubt. Wilson, 770 N.E.2d at 801.


[9]   A person is not justified in using force in self-defense when “the person has

      entered into combat with another person or is the initial aggressor unless the

      person withdraws from the encounter and communicates to the other person

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 5 of 7
       the intent to do so and the other person nevertheless continues or threatens to

       continue unlawful action.” Ind. Code § 35-41-3-2(g)(3). The parties dispute

       whether Fager negated his self-defense claim by provoking, instigating, or

       willingly participating in the altercation.


[10]   Here, Fager instigated the physical altercation when he pulled P.S. up by her

       hair in the kitchen because she refused to wait outside. He punched her

       multiple times with a closed fist and began kicking her while she was on the

       floor before she stabbed him. Fager was the initial aggressor and at no time did

       he withdraw from combat or communicate his desire to do so. Fager’s

       alternate version of the facts is an invitation for us to reweigh the evidence and

       judge the credibility of witnesses, which we cannot do. See McHenry, 820
N.E.2d at 126 (appellate court does not reweigh evidence or judge credibility of

       witnesses). The evidence was sufficient to rebut Fager’s claim of self-defense,

       and we accordingly affirm his convictions. See Huls v. State, 971 N.E.2d 739,

       744 (Ind. Ct. App. 2012) (initial aggressor did not withdraw or communicate an

       intent to withdraw from physical confrontation, thus self-defense claim failed),

       trans. denied.



                                               Conclusion
[11]   The State presented sufficient evidence to rebut Fager’s self-defense claim

       because it presented testimony that Fager was the initial aggressor in the

       physical altercation with P.S. and did not withdraw or communicate his intent

       to withdraw from the altercation at any time. Accordingly, we affirm.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 6 of 7
[12]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2413 | March 31, 2020   Page 7 of 7